DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-12, filed October 29, 2019, are pending in the instant application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  
In claim 1, first line, “methods” should be “method”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the laser image" in line 23 on page 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which claim 5 depends, introduces “an image” that is captured.  However, neither claim 1 nor claim 5 previously introduces a “laser image”.  There is no prior mention of any laser in claim 1 or claim 5.

Claim 12 recites “computing an average and standard deviation of drift and jitter” at line 16 on page 9.  The meaning of this limitation is unclear.  
One possible interpretation is that the claim requires calculating two average values and two standard deviation values: (a) an average drift, (b) an average jitter, (c) a standard deviation of drift, and (d) a standard deviation of jitter.  However, this interpretation conflicts with claim 12’s later recitations of “the average” (line 19) and “the standard deviation” (lines 19-20), which indicate that only a single average value and a single standard deviation value are calculated.  Therefore, it does not appear that this interpretation is correct.
Another possible interpretation is that the claim requires calculating a single average value of a combined set including all of the drift values and all of the jitter values, as well as a single standard deviation of that combined set of values.  However, this interpretation also does not appear to be correct.  First, claim 1 specifically requires separating/decomposing the drift and jitter measurements.  This appears to indicate that they should be handled separately.  Second, drift and jitter (i.e. low- and high-frequency instabilities) are different quantities that can be expected to have different ranges of values and one of ordinary skill in the art would not expect a combined average of drift 
In summary, claim 12 is indefinite because the scope of the limitation noted above includes two mutually-exclusive interpretations, neither of which appears to be consistent with the remainder of the claimed invention.  This makes the scope of the claim unclear and renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘ISO’ (BS EN ISO 11670:2003).
Regarding claim 1, ISO discloses a method of estimating optical jitter (e.g. Page v, ISO describes a standard for estimating beam axis instability of a laser – i.e. optical jitter), the methods comprising the steps of: 
capturing an image in a series of consecutive frames (e.g. Section 7.1, consecutive samples are captured by a detector, such as a camera); 
iteratively characterizing one or more optical parameters of the captured image over the consecutive frames (e.g. Section 8.1, step a.2, centroid is determined by calculating first-order moments of image for each sample/frame                                 
                                    i
                                
                            ; The centroid is at least one optical parameter of the captured image calculated over the consecutive frames; Section 8.1 describes several other parameters); and 
based on the one or more optical parameters, executing time domain analysis to decompose optical disturbance into drift and jitter (Annex B, procedure b, running average of beam centroid position                                 
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                             is calculated – this is a measure of slow variations on longer time scales, i.e. drift; Annex B, procedure b, running average is subtracted from measured data, which produces a measurement of faster fluctuations, i.e. jitter; Accordingly, Annex B describes a technique for executing time domain analysis to, based on the centroid optical parameters, decompose optical disturbance into drift and jitter).

Regarding claim 2, ISO discloses the method of claim 1, wherein the one or more optical parameters include a centroid of the image (see rejection of claim 1 above and Section 8.1, step a.2).

Regarding claim 3, ISO discloses the method of claim 1, wherein the image is an image of an impinging laser (e.g. Section 7.1, beam is sampled by a detector, which may be a camera; Accordingly, the laser is impinging on the camera; Also see Figure 1, left side, x’, y’ coordinate system of the image plane is shown, with beam axis 2 intersecting/impinging the image plane – i.e. it is traveling up from the paper at point 2 in the z’ direction, as illustrated on the right side of Figure 1).

Regarding claim 4, ISO discloses the method of claim 1, further comprising the step of stacking consecutive frames and determining centroid movement over a time step defined by a frame rate and number of images stacked (Section 8.1, step b, average centroid coordinates are determined by stacking up                                 
                                    n
                                
                             consecutive frames; Sections 3.11-3.13, the                                 
                                    n
                                
                             consecutive frames are stacked up over a time step of 1 second, 1 minute, or 1 hour, which is equal to the frame rate                                 
                                    
                                        
                                            f
                                        
                                        
                                            s
                                        
                                    
                                
                             times                                 
                                    n
                                
                            ).

Regarding claim 6, ISO discloses the method of claim 1, wherein the step of executing time domain analysis includes determining line of sight disturbance (e.g. Sections 3.5, 3.6, and 3.8 describe several metrics of line of sight disturbance that are determined) by measuring changes in centroid location (Section 3.5, results of which are used to calculate the metrics in 3.6 and 3.8) and shape of a laser spot in (e.g. Section 3.8, relative beam positional stability is calculated based on diameter of laser spot in captured image plane z’).

Regarding claim 7, ISO discloses the method of claim 1, wherein drift is found as a linear fit through an integration window defined by a subset of sequential frames (Annex B, procedure b, drift is found as running average through integration window of subset of sequential frames from                                 
                                    i
                                    =
                                    j
                                    -
                                    c
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                             to                                 
                                    i
                                    =
                                    j
                                    -
                                    c
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            ; This running average is within the scope of a “linear fit” at least because the running average is a fit of measurements within the window forms a horizontal line – i.e. a line with a slope of 0 and an intercept equal to the average value).

Regarding claim 9, ISO discloses the method of claim 1, using a rolling integration window technique (Annex B, procedure b, running average is calculated over a rolling integration window).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO in view of ‘ISO-11146’ (ISO 11146-1:2005) and ‘Li’ (‘Feedback control system for laser beam alignment,” 2012).
Regarding claim 5, ISO teaches the method of claim 1.
ISO teaches determining a laser image centroid as measured by a first-order spatial moment of a power density distribution function (e.g. Section 5.1).  ISO further teaches that “the first-order spatial moment of the power density distribution function shall be measured in accordance with ISO 11146” (Section 6.3, first paragraph).  
ISO itself does not teach determining the laser centroid using steps of isolating the captured image by cropping to an area the laser image will appear, applying a threshold to the cropped image, and utilizing binary masking to isolate content in the captured image.
However, ISO-11146 does teach determining a laser centroid by isolating the captured image by cropping to an area the laser image will appear (Section 7.2, Figure 2, captured image is cropped to an integration area where the laser will appear) as part of a first-order moment calculation (Page 9, first paragraph).
As noted above, ISO specifically suggests using the techniques of ISO-11146 for finding centroids.  Furthermore, ISO-11146 teaches that its cropping is necessary (Page 9, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ISO with the cropping of ISO-11146 in order to improve the method with the reasonable expectation that this would result in a method that used a suggested technique for locating centroids and that advantageously kept noise from dominating the calculation.  This technique for improving the method of ISO was within the ordinary ability of one of ordinary skill in the art based on the teachings of ISO and ISO-11146.

Neither ISO nor ISO-11146 teaches applying a threshold to the cropped image, and utilizing binary masking to isolate content in the captured image.
However, Li does teach techniques for locating a laser spot centroid that include applying a threshold to an image and utilizing binary masking to isolate content in the captured image (Section 3.2, (2) Image threshold segmentation, threshold is applied to produce a binary mask that isolates laser spot content in the image).
Li teaches that laser images suffer from multiple sources of noise (Section 3.2, first paragraph) and that an important aspect of its laser image processing (which includes the thresholding and binary masking) is that it addresses this noise (Section 3.2, first paragraph).  Li also shows an illustration of a laser spot image that includes significant noise outside of the laser spot area (Figure 6, image on right side, there are several areas of pixels with some brightness outside of the pixel spot marked by the white circle; These pixels would be considered noise because their values do not correspond to the laser strength at those points).  Furthermore, ISO-11146 itself acknowledges that excluding image regions outside the laser spot can advantageously reduce the influence of noise during centroid measurements (Page 9, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ISO in view of ISO-11146 as applied above with the thresholding and binary masking of Li in order to improve the method with the reasonable expectation that this would result in a method that provided greater noise mitigation by further excluding noisy pixels outside a laser spot area from centroid calculations.  This technique for improving the method of ISO in view of ISO-11146 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of ISO, ISO-11146, and Li to obtain the invention as specified in claim 5.	


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO in view of ‘Wikipedia’ (“Laser Beam Profiler,” 2017).
Regarding claim 8, ISO teaches the method of claim 1.
ISO further teaches that jitter is found by removing drift from centroid tracking measurements, which produces residual offsets from drift (Annex B, Procedure B, jitter [i.e. fast fluctuations] is determined by removing drift [i.e. slow fluctuations as measured by running average                         
                            
                                
                                    x
                                
                                ~
                            
                        
                    ] to yield residual offsets from drift [i.e. the result of subtracting the running average from the centroid measurements]).
ISO does not explicitly teach computing a root-mean square (i.e. RMS) value of the jitter.
However, Wikipedia does teach that an RMS of centroid tracking measurements  “gives a clear picture of the laser beam pointing stability” (Page 7, Beam wander or jitter).
ISO itself suggests testing and evaluating laser beam pointing stability (e.g. Section 5.1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ISO with the RMS metric of Wikipedia in order to improve the method with the reasonable expectation that this would result in a method that calculated an additional metric that advantageously gave a clear picture of the laser beam pointing stability.  This technique for improving the method of ISO was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wikipedia.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of ISO and Wikipedia to obtain the invention as specified in claim 8.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO in view of ‘Bély’ (“The line-of-sight jitter of the Hubble Space Telescope,” 1993).
Regarding claim 10, ISO teaches the method of claim 1.
ISO does not further teach the step of obtaining spectral responses of the one or more optical parameters (Note that while Annex B does teach obtaining spectral responses, it described as an alternative to the running average subtraction time domain analysis that is already mapped to claim 1).
However, Bély does teach obtaining spectral responses of jitter measurements of an optical system (Section 3, Analysis techniques and Power spectrum of line-of-sight jitter; Figures 3 and 4).  Bély further teaches correlating the spectral responses with known modes to identify sources of disturbance (Section 3, Low-frequency jitter (0-10 Hz), Figure 3; Section 3, High-frequency jitter (10-500 Hz), Figure 3; peaks of spectral responses are correlated with frequencies of known modes in order to identify sources of disturbance, such as solar array motion, the telescope structure, and the primary mirror).
Optical systems often require a certain level of stability in order to capture high-quality measurements (e.g. Bély: Section 1, first paragraph).  ISO’s teachings allow the level of an optical system’s stability (or instability) to be quantified (e.g. Introduction).  However, should an optical system’s stability be insufficient, it is not only desirable to quantify its stability, but also to improve it.  Beyond quantifying jitter, Bély’s techniques advantageously further allow determining the sources of instability in an optical system (e.g. Figure 3, V3, various sources are identified) so that they can (e.g. Section 5, replacement of solar arrays – a known source of disturbance – in order to reduce jitter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ISO with the spectral analysis of Bély in order to improve the method with the reasonable expectation that this would result in a method that not only quantified jitter, but also identified its sources, thereby enabling improvement to an optical system.  This technique for improving the method of ISO was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bély.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of ISO and Bély to obtain the invention as specified in claim 10.	

Regarding claim 11, Examiner notes that the limitations of this claim are addressed in the rejection of claim 10.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Backes (‘High accuracy image centroid position determination with matrix sensors: An experimental comparison of methods,” 1986)
Teaches several different techniques for determining centroids of laser spot images for beam stability measurements

‘Ohara’ (US 2014/0331774 A1)
Performs spectral analysis of camera shake data
‘Christensen’ (US 5,055,926)
Identifies centroid of a laser spot image using thresholding and moment calculations – Figure 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669